 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7
     U.S. BANK, N.A.,
 8                                                          Case No.: 2:15-cv-00302-JAD-NJK
            Plaintiff(s),
 9                                                                        ORDER
     v.
10
     ASCENTE HOMEOWNERS
11   ASSOCIATION, et al.,
12          Defendant(s).
13         The undersigned presided over a settlement conference in this case on June 11 and June
14 21, 2021. The Court declines to take formal action related thereto, but hereby puts the parties and
15 counsel on notice of the following.
16         First, party representatives appearing for a settlement conference must have full settlement
17 authority. Docket No. 98 at 1. A representative who appears for a settlement conference with a
18 pre-arranged settlement limit does not have full settlement authority. See, e.g., Wilson v. KRD
19 Trucking West, 2013 WL 836995, at *2-4 (D. Nev. Mar. 6, 2013). Indeed, a key component of the
20 settlement conference process is for parties to reevaluate their positions or valuations based on the
21 discussions taking place, which is impeded if the corporate representative is unable to budge from
22 a preset number regardless of the developments that are occurring. See, e.g., Nick v. Morgan’s
23 Foods, Inc., 270 F.3d 590, 597 (8th Cir. 2001) (quoting district court decision). The Court expects
24 strict compliance with this requirement moving forward.
25         Second, although a settlement conference is in some ways informal in nature, the Court
26 expects that appropriate decorum is observed. Absent circumstances not present here, such as
27 indigency, a corporate representative should not appear for a settlement conference from what
28 appears to be an unkempt teenager’s bedroom with that teenager sleeping in the background during

                                                     1
 1 portions of the settlement conference.      Nor should a corporate representative appear for a
 2 settlement conference in casual attire and a baseball cap. Although this issue is not as problematic
 3 as the authority issue addressed above, the Court also expects more appropriate behavior in the
 4 future.
 5           IT IS SO ORDERED.
 6           Dated: June 21, 2021
 7                                                              ______________________________
                                                                Nancy J. Koppe
 8                                                              United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
